165 Ga. App. 344 (1983)
301 S.E.2d 291
TERRY
v.
THE STATE.
65375.
Court of Appeals of Georgia.
Decided February 4, 1983.
J. Russell Mayer, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Margaret V. Lines, Jerry Baxter, Assistant District Attorneys, for appellee.
QUILLIAN, Presiding Judge.
Defendant appeals his conviction for armed robbery. Held:
1. The general grounds are asserted. Our review of the evidence shows that it is amply sufficient to authorize a rational jury to find defendant guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560).
2. When the victim was testifying he said that he had talked with another person about defendant's identity and "she told me that she knew that he had a record at one time ..." Further answer was stopped by objection at that point, a motion for mistrial made and denied, and the jury instructed to disregard the answer. Denial of the mistrial is enumerated as error.
Pretermitting whether the statement was sufficient to place defendant's character in issue, the subsequent admission of a prior conviction of defendant for armed robbery to impeach his testimony rendered any possible error harmless. "The admission of improper evidence is harmless when the fact sought to be shown is otherwise fully and properly established. [Cits.]" Barrett v. State, 146 Ga. App. 207 (1) (245 SE2d 890).
3. The enumeration alleging that the trial court erred in denying a motion to suppress evidence is moot as the evidence sought to be suppressed was never admitted in evidence.
Judgment affirmed. Sognier and Pope, JJ., concur.